Per Curiam.

Relator’s license was originally suspended on April 17, 1990. Relator appealed the suspension to the court of common pleas which on April 20, 1990 issued a stay of the suspension pursuant to R.C- 119.12. On August 9, 1990 the court upheld the suspension of relator’s license. Consequently, on *80or about October 1, 1990, relator was informed by the Ohio Bureau of Motor Vehicles that his suspension would be in effect unless he obtained a court entry ordering a stay.
Relator did not seek a court entry ordering a stay, but instead filed a mandamus action in the court of appeals. The court of appeals dismissed the action stating that relator had an adequate remedy at law. This court agrees with the court below. App.R. 7(A) permits relator to apply for a stay or injunction pending appeal. This remedy being adequate at law, relator’s mandamus action is not warranted.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.